UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-_ -_ -_ — - _ — — - — _ — — — — - ~ -xX
UNITED STATES OF AMERICA
- against - : ORDER

97-CR-817-1 (DC)
16-CV-4453 (DC)

FRANCISCO MATSONET,

Defendant.
- - ~ _— _— a — — - - -_ — — = —_ - — -x

CHIN, Circuit Judge:

On August 27, 1999, defendant Francisco Maisonet pled
guilty, pursuant to a plea agreement, to: (1) one count of
participating in a racketeering enterprise, in violation of
18 U.S.C. § 1962(c) ("Count Two"); (2) two counts of conspiracy
to commit murder in aid of racketeering, in violation of
18 U.S.C. § 1959(a) (5) ("Count Four" and "Count Five"); and
(3) one count of using a firearm in relation to and in
furtherance of a crime of violence, in violation of 18 U.S.c.

§ 924(c) ("Count Eleven"). On December 13, 1999, I sentenced
him to 45 years' imprisonment.

Maisonet now moves pursuant to 28 U.S.C. § 2255 to
vacate, set aside, or correct his sentence on the ground that
Count Eleven relied on a definition of "crime of violence" that
the Supreme Court has struck down as "unconstitutionally vague."

See United States v. Davis, 139 S. Ct. 2319, 2324 (2019).
Specifically, he asks the court to vacate the judgment of
conviction for Count Eleven, order a supplemental presentence
report, and schedule a plenary resentencing.

The Government agrees that Count Eleven should be
vacated and dismissed due to Davis. Id. It disagrees, however,
that plenary resentencing is warranted. Instead, the Government
asks that I vacate the judgment of Count Eleven and eliminate
the portion of Maisonet's sentence that is attributable to that
count. For the following reasons, I agree with the Government.

When I sentenced Maisonet in 1999, the parties had
stipulated to the 45-year sentence. Their stipulation was based
on the statutory maximum for each count, as follows: (1) 20
years' imprisonment on Count Two; (2) ten years' imprisonment on
Count Four; (3) ten years' imprisonment on Count Five; and (4)
five years' imprisonment on Count Eleven. With a total offense
level of 51 and a Criminal History Category of V, but for the
statutory maximums, the Guidelines range would have been life
imprisonment. The Guidelines were mandatory at the time, and I
accepted the stipulation and sentenced Maisonet to 45 years'
imprisonment. It now makes sense to simply vacate Count Eleven
and shorten Maisonet's sentence by the five years attributable
to that count.

To the extent I have discretion to order a plenary

resentencing, I decline to do so. Although Maisonet appears to
have done well in prison, he was responsible for four murders in
furtherance of a large-scale narcotics operation that he
directed. There is no reason to go below the agreed-upon
sentence of 40 years' imprisonment for the remaining counts.
Plenary resentencing is DENIED.

Accordingly, I GRANT Maisonet's § 2255 motion, and
VACATE the conviction as to Count Eleven. Count Eleven is
DISMISSED. I will file an amended judgment reflecting this
order.

SO ORDERED.

Dated: New York, New York
December 17, 2019

  
 
 

DENNY CHIN) —

United States Circuit Judge
Sitting by Designation

 

To: S&S. Isaac Wheeler, Esq.
Federal Defenders of New York
52 Duane Street
10th Floor
New York, NY 10007

Sidhardha Kamaraju, Esq.

United States Attorney's Office, S.D.N.Y.
One Saint Andrew's Plaza

New York, NY 10007
